                                           !t Document 64 Filed 07/26/19 Page 1 of 3
                      Case 1:18-cv-10836-PGG                                        I -                 --                                                                                       ffi       r
                       Case 1:18-cv-10836-PGG                                  D0~9~Jft(6~?~l/1d
                                                               07/16/19 PagdJ ofi25:                                                                                                             j         t_/
                                                                                    ~;~···~'-'-·'''·~:'il

        UNITED STATES DISTRICT COURT 1: :::__ :_._.::TkJt,'.,~'•,',_ ;,_,L\r F;L:=D '.'
        SOUTHERN DISTRICT OF NEW YORKll r--,,-y· '+·          _ _ _ _ _ _ _./ ... ,,,
                                                                                                                                                      li

                                                                                                                                                                                      .         'Ii
                                                                                                                                                                                                ;L
                                                                                                                                                                                                I/··- .
             artin S. Gottes e , pros~,
                      Plaintiff
                                                                                     \1;:::.~-l;·l~':_,ED:~l--f&' ---/~ __"];_ -,.·',.·.:_·.... II:·~·
                                                                    l'-------------- -···--···--··=.:::------·- ··-- _::::£-. ·;; ~·-- :_,,;; S :;'. !55
                     - against -                   · <,..~..              Civil No.: 18-cv-10836-PGG                                                           ~- . .                       ~ i
               Hu h J. Hu--~tz et al
        ...__ _ _ _ _ _..;,_..L_.;;.W.J..~:__,;;~=.;•;___,L
                                                             •·- •·· ,., . · ·"; . . . -,.-:-~,,- ,_ . ,,.,., _,. , ..," '-',-,a ....,,,,..,.,-.. -- · ... · ·-~.., ~ .,.. ~.-· ;·~ :• ' \/ill
                                                                                                                                                                                '>"       ~ ii .
                                                                                                                                                                                                           1

                                                                                                                                                                                                           1




                                              MOTION FOR EXTENSION OF TIME TO FILE                                                                                                          I'
                   flaintiff Martin S. Gottesfeld (herein "Plaintiff"), acting prose,                                                                                                       Im
                                                                                                                                                                                            ~
        hereby moves The Honorable Court for an extension of time in which to file hism
        opposition to the defendants' motion to dismiss, filed on May 16th,. 2019                                                                                                          !
         (please see D.E.· 51). The Honorable Court had previously ordered the plaintiffl
         to file his opposition on June 20th, 2019 (please see D.E. 55) and the                                                                                                            I
                                                                                                                                                                                           :ii



                                                                                                                                                                                           lfl
        plaintiff had previously mailed (and thereby filed pursuant to Houston v.                                                                                                          ffl
                                                                                                                                                                                          !
        Lack, 487 U.S. 266 (1988)) a previous MOTION FOR Ex:I'ENSION OF TIME TO FILE on~
        Monday, June 10th, 2019, asking for leave to file his response on or before                                                                                                       !I
                                                                                                                                                                                           j
        August 31st, 2019.                                                                                                                                                                 ~
                                                                                           iu,
                   In his previous motion for an extension, the plaintiff cited the length ~
        of the defendants' motion, the time which the defendants took to prepare theitl
                                                                                                                                                                                          n1
        motion while represented by counsel, the disadvantages faced by the plaintiff                                                                                                     I
                                                                                                                                                                                          ~
         as compared to the defendants' counsel (specifically his lack of access to                                                                                                       I
                                                                                                                                                                                          ~
        word processing software), and the slow and careful necessity of                                                                                                                  i
                                                                                                                                                                                          I
         distinguishing the instant case from the cacophony of unpublished non-                                                                                                           i
         precedential opinions provided by the defendants in support of their motion.                                                                                                     I
                                                                                                                                                                                          ffl
                                                                                                                                                                                                       !

                   The plaintiff must now seek an open-ended extension of time to file out                                                                                                j
                                                                                                                                                                                          fij
                                                                                                                                                                                          gi
         of an abundance of caution because he may not be· able to--request more, time in                                                                                                 I
                                                                                                                                                                                          ill
         the future due to circumstances beyond his control. In support of the instantj
         motion, the plaintiff hereby requests. that The Honorable Court take judicial                                                                                                I   ~
                                                                                                                                                                                                   1l

         notice, pursuant to Fed. R. Evid. 201(c)(2) of the following exhibits hereto,                                                                                                    ffl

                                                                                                                                                                                          I
                                                                                                                                                                                          !            i
                                                                                                                                                                                          !            i
     ~ ~ i b i t 1: Plaintiff's July lsb, 2019, letter to the Office of the                                                                                                               ~ !\

 /~ ~ 1~ .                                                                                                                                                                                     I
                                                                                                                                                                                          ~- 1_:
                                                                                                                                                                                          m
                                                                   _,ueJ_JH'fA? 3                             •
                                                                                                                                                                                          iii ii
                                                                                                                                                                                          I ,:1Ii
DL .4>f<J ~ ~ 0~ .ro ~                                                 ~eeff!:Jd:».J.                                                                                                     I .,
                                                                                                                                                                                          ~j




~   f~h)~f'o/MJ~.
                                                                  r.. ,
                                                                   ·..                        :2-~~/Cf
                                                                                                                                                                                      I   Li
                                                                                                                                                                                                  l1!i
          Case 1:18-cv-10836-PGG Document 64 Filed 07/26/19 Page 2 of 3
          Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 2 of 26           f    I
                                                                                        I!
Inspector General for the U.S. Justice Department reporting violations of the           l
                                                                                    .i

voyeurism subsection     (please see 28 CFR §115.6) of the Prison Rape
Elimination Act (PREA) at the plaintiff's unit, i-..e. the FCI Terre Haute CMU,
and the ~9-paragraph Affidavit of Martin S. Gottesfeld executed on June 27th,
2019 (5 pages total), noting the likely retaliation which the plaintiff
believes that he may face as a result of his report due to, inter alia, the
failure of the Federal Bureau of Prisons (FBOP) to abide by 28 CFR §115.Sl(b)
(please see affidavit therein ~ff 39-41)
     * Exhibit    2: Excerpt from 28 CFR §115.6 regarding ''Voyeurism" and the
Prison Rape Elimination Act (PREA) (1 page)
     -;'( Exhibit 3: Excerpt of FBOP Program Statement 3300.03, "Employment,"
§19(8), ''NAME TAG~ AND OTHER ADORNMENTS," stating the policy that FBOP staff
members are to wear nametags (see also Exhibit 1, declaration, ff19) (2 pages)
     ·k   Exhibit 4: Excerpt from FBOP Program Statement 3420.11, "Standards of   j:i

                                                                                  I'
Employee Conduct," §5, ''PERSONAL CONDUCT," forbidding sexual behavior and
intimidation toward inmates (see also Exhibit 1, declaration, ~ff 14~18 and       t
23) (4 pages)
     -;'( Exhibit 5: Excerpt from 28 CFR §115.51, showing §115.Sl(b) (see also
Exhibit 1 and declaration therein~~ 26-27 and 31-38) (1 page)
     ~~--Exhibit 6: Excerpt from 28 CFR §540.203- shqwing §540.203(b)(1), i.e.
that CMU inmates cannot send special mail to the courts (see also Exhibit 1,
<leclaration, ffff 28-29) (2 pages)
     * Exhibit    7: December 10, 2018, letter from Katherine Siereveld,
representing herself as a "Senior Attorney" to an Indiana state court where
she may not be licensed to practice (see also Exhibit 1, declaration, ffff
31-34) (1 page)
     * Exhibit    8: May 15th, 2019, letter from the plaintiff to "Certified
Auditor" Diane Lee reporting the lack of access to PREA hotlines and
                                      - Page 2 of 3 -
      Case 1:18-cv-10836-PGG Document 64 Filed 07/26/19 Page 3 of 3
       Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 3 of 26             I~"!II     11
                                                                                   M I

confidential access to the Office of the Inspector General (see also Exhibit 1~                I
and d:clar~t~on ther~in ffff 26-27 and 35-38, an~ Exhibit 5~ (2 pages)            I          l/l
     " Exhibit 9: Print-out from USPS .com showing the delivery of Exhibit 8 i, I
Rockville, MD, on May 28th, 2019 (see al~o Exhibit 1, declaration therein    ,m ! i
                                                                                  ~)           I




36-38) (1 page)                                                                   " tfj
                                                                                  ~1·j
                                                                                  '            I

                                                                                  dl
     * Exhibit    10: Excerpt of S.D. NY 18-cv-10836-PGG D.E. 42 showing UU 6-7   jI
                                                                                  I           l
and 14-15 (see also Exhibit 1, declaration therein UU 39-41) (2 pages)            ~ ji

     In light of the above, the plaintiff moves The Honorable Court to order      Ij
                                                                                  ~, rl

him to fi.:l:e a more specific motion in the future when the current uncertainty ~            I
                                                                                  j           I

has subsided detailing when he expects to be able to complete his opposition ;                _!



to the defendants' motion to dismiss.                                             m 1
                                                                                  m!
     Respectfully mailed on Monday, July 1st, 2019 (and filed thereon pursuant!!:
                                                                                  ~          r
to Houston v. lack, 487 U.S. 266 (1988)) in an envelope bearing U.S. Postal       If
                                                                                  ~ !
Service tracking number 9114 9023 0722 4293 0876 29, handed to FBOP employees     I
                                                                                  m
                                                                                  ~
Ms. Eisele, Ms. Wheeler, and/or Ms. Thomas with sufficient postage affixed

pre-paid,
                                                                                  I
                                                                                  m
                                                                                  ;~

    ~-c-
     Martin S. Gottesfeld, prose
                                                                                   ffi
                                                                                  i1
                                                                                  I ,I
                                                                                  '." l


                                                                                  Iii I,
                                                                                   ~~
     Reg. No.: 12982-104                                                                       !
                                                                                                   i
     Federal Correctional Institution                                                        11
     P.O. Box 33
     Terre Haute, IN 47808                                                         It
                             CERTIFICATE OF SERVICE                                   ~.~
                                                                                      i1
                                                                                      I
                                                                                             I ·.,.
                                                                                                   !


     I, Martin.S •. Gottesfeld, prose, do hereby certify that on Monday, July         ~       j•j
                                                                                      i II
1st, 2019, I mailed a copy of the foregoing document to counsel for the               t rl
defendants in the abovecaptioned case by handing such copy to FBOP employees
                                                                                      Iliti
                                                                                      ~
                                                                                      ;.:il] 11·!
Ms. Eisele, Ms. Thomas, and/or Ms. Wheeler for placement in the mail. See             I; fii
                                                                                      ~ 11
Houston v. Lack, 487 U.S. 266 (1988).                                                 II i
                                                                                      II
                                                                                      ffi
     Martin S. Gottesfeld, prose                                                      \ii I
                                                                                      ; 'i
                               - Page 3 of 3 -                                        m .\
                                                                                       \11         i
                                                                                       ~ I


                                                                                      Ll
